
	
		I
		111th CONGRESS
		1st Session
		H. R. 879
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Granger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a refundable credit against income tax for the purchase of private
		  health insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Health Care Expansion Act
			 of 2009.
		2.Refundable credit
			 for health insurance coverage
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
				
					36A.Health
				insurance costs
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter an amount equal to the amount
				paid during the taxable year for qualified health insurance for the taxpayer,
				his spouse, and dependents.
						(b)Limitations
							(1)In
				generalThe amount allowed as a credit under subsection (a) to
				the taxpayer for the taxable year shall not exceed the sum of the monthly
				limitations for coverage months during such taxable year for each individual
				referred to in subsection (a) for whom the taxpayer paid during the taxable
				year any amount for coverage under qualified health insurance.
							(2)Phaseout of
				amount
								(A)Reduction based
				on adjusted gross incomeThe amount determined under paragraph
				(1) for any taxable year shall be reduced (but not below zero) by the amount
				determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph with
				respect to any amount determined under paragraph (1) shall be the amount which
				bears the same ratio to such amount determined under paragraph (1) as—
									(i)the excess
				of—
										(I)the taxpayer’s
				adjusted gross income for such taxable year, over
										(II)the applicable
				dollar amount, bears to
										(ii)$10,000.
									The
				rules of subparagraphs (B) and (C) of section 219(g)(2) shall apply to any
				reduction under this subparagraph.(C)DefinitionsFor
				purposes of this paragraph—
									(i)adjusted gross
				income shall be determined in the same manner as under section
				408A(c)(3)(C)(i), and
									(ii)the applicable
				dollar amount is—
										(I)in the case of a
				taxpayer filing a joint return, $105,000,
										(II)in the case of
				any other taxpayer (other than a married individual filing a separate return),
				$65,000, and
										(III)in the case of a
				married individual filing a separate return, zero.
										(3)Monthly
				limitation
								(A)In
				generalThe monthly limitation for an individual for each
				coverage month of such individual during the taxable year is the amount equal
				to 1/12th of—
									(i)the base amount,
				plus
									(ii)50 percent of the
				amount paid in excess of the base amount.
									(B)Base
				amountFor purposes of this paragraph, the base amount is—
									(i)$1,000 if such
				individual is the taxpayer,
									(ii)$1,000 if—
										(I)such individual is
				the spouse of the taxpayer,
										(II)the taxpayer and
				such spouse are married as of the first day of such month, and
										(III)the taxpayer
				files a joint return for the taxable year, and
										(iii)$500 if such
				individual is an individual for whom a deduction under section 151(c) is
				allowable to the taxpayer for such taxable year.
									(4)Health insurance
				coverage required for all family members
								(A)In
				generalThe coverage month
				limitation for a month shall be zero unless, on the first day of the such
				month, the taxpayer, the spouse of the taxpayer, and each qualifying child of
				the taxpayer as of such day is covered by qualified health insurance.
								(B)Qualifying
				childFor purposes of subparagraph (A), the term qualifying
				child, with respect to the taxpayer, has the meaning given such term by
				section 152(c), determined without regard to section 152(e), but not if such
				child—
									(i)is
				married at the close of the taxpayer’s taxable year, and
									(ii)is
				not a dependent of such individual by reason of section 152(b)(2) or 152(b)(3),
				or both.
									(5)Coverage
				monthFor purposes of this subsection—
								(A)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
									(i)as
				of the first day of such month such individual is covered by qualified health
				insurance, and
									(ii)the premium for
				coverage under such insurance for such month is paid by the taxpayer.
									(B)Employer-subsidized
				coverage
									(i)In
				generalSuch term shall not include any month for which such
				individual participates in any subsidized health plan (within the meaning of
				section 162(l)(2)) maintained by any employer of the taxpayer or of the spouse
				of the taxpayer.
									(ii)Premiums to
				nonsubsidized plansIf an employer of the taxpayer or the spouse
				of the taxpayer maintains a health plan which is not a subsidized health plan
				(as so defined) and which constitutes qualified health insurance, employee
				contributions to the plan shall be treated as amounts paid for qualified health
				insurance.
									(C)Cafeteria plan
				and flexible spending account beneficiariesSuch term shall not
				include any month during a taxable year if any amount is not includible in the
				gross income of the taxpayer for such year under section 106 with respect
				to—
									(i)a
				benefit chosen under a cafeteria plan (as defined in section 125(d)), or
									(ii)a
				benefit provided under a flexible spending or similar arrangement.
									(D)Medicare and
				medicaidSuch term shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
									(i)is
				entitled to any benefits under title XVIII of the Social Security Act, or
									(ii)is a participant
				in the program under title XIX or XXI of such Act.
									(E)Certain other
				coverageSuch term shall not include any month during a taxable
				year with respect to an individual if, at any time during such year, any
				benefit is provided to such individual under—
									(i)chapter 89 of
				title 5, United States Code,
									(ii)chapter 55 of
				title 10, United States Code,
									(iii)chapter 17 of
				title 38, United States Code, or
									(iv)any medical care
				program under the Indian Health Care
				Improvement Act.
									(F)PrisonersSuch
				term shall not include any month with respect to an individual if, as of the
				first day of such month, such individual is imprisoned under Federal, State, or
				local authority.
								(G)Insufficient
				presence in United StatesSuch term shall not include any month
				during a taxable year with respect to an individual if such individual is
				present in the United States on fewer than 183 days during such year
				(determined in accordance with section 7701(b)(7)).
								(6)Coordination
				with deduction for health insurance costs of self-employed
				individualsIn the case of a taxpayer who is eligible to deduct
				any amount under section 162(l) for the taxable year, this section shall apply
				only if the taxpayer elects not to claim any amount as a deduction under such
				section for such year.
							(c)Reduced credit
				for participants in health plans of employersIn the case of any
				individual who participates in a subsidized health plan (within the meaning of
				section 162(l)(2)) maintained by any employer of the taxpayer or of the spouse
				of the taxpayer (not including a cafeteria plan (as defined in section
				125(d))), there shall be allowed to the taxpayer one-quarter of the credit that
				would be allowed to the taxpayer under subsection (a) (determined without
				regard to the participation in the health plan) if the monthly limitation were
				determined without the addition of the amount described in subsection
				(b)(3)(A)(ii).
						(d)Qualified health
				insuranceFor purposes of this section—
							(1)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care as defined in section 213(d) without
				regard to—
								(A)paragraph (1)(C)
				thereof, and
								(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
								(2)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
							(e)Medical and
				health savings account contributions
							(1)In
				generalIf a deduction would (but for paragraph (2)) be allowed
				under section 220 or 223 to the taxpayer for a payment for the taxable year to
				the medical or health savings account of an individual, subsection (a) shall be
				applied by treating such payment as a payment for qualified health insurance
				for such individual.
							(2)Denial of double
				benefitNo deduction shall be allowed under section 220 or 223
				for that portion of the payments otherwise allowable as a deduction under
				section 220 or 223 (as the case may be) for the taxable year which is equal to
				the amount of credit allowed for such taxable year by reason of this
				subsection.
							(f)Special
				rules
							(1)Coordination with
				medical expense deductionThe amount which would (but for this
				paragraph) be taken into account by the taxpayer under section 213 for the
				taxable year shall be reduced by the credit (if any) allowed by this section to
				the taxpayer for such year.
							(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
							(3)Denial of double
				benefitNo credit shall be allowed under subsection (a) if the
				credit under section 35 is allowed and no credit shall be allowed under 35 if a
				credit is allowed under this section.
							(4)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
							(5)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2009, each dollar amount contained in subsection (b)(3)(B)
				shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $50 ($25 in the case of the dollar amount in subsection
				(b)(3)(B)(iii))..
			(b)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050W the following new section:
					
						6050X.Returns
				relating to payments for qualified health insurance
							(a)In
				generalAny person who, in connection with a trade or business
				conducted by such person, receives payments during any calendar year from any
				individual for coverage of such individual or any other individual under
				creditable health insurance, shall make the return described in subsection (b)
				(at such time as the Secretary may by regulations prescribe) with respect to
				each individual from whom such payments were received.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe, and
								(2)contains—
									(A)the name, address,
				and TIN of the individual from whom payments described in subsection (a) were
				received,
									(B)the name, address,
				and TIN of each individual who was provided by such person with coverage under
				creditable health insurance by reason of such payments and the period of such
				coverage, and
									(C)such other
				information as the Secretary may reasonably prescribe.
									(c)Creditable
				health insuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36A(d)) other than—
								(1)insurance under a
				subsidized group health plan maintained by an employer, or
								(2)to the extent
				provided in regulations prescribed by the Secretary, any other insurance
				covering an individual if no credit is allowable under section 36A with respect
				to such coverage.
								(d)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
								(1)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished, and
								(2)the information
				required under subsection (b)(2)(B) with respect to such payments.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(e)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
							.
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clauses (xxii), by striking
			 and at the end of clause (xxiii) and inserting
			 or, and by adding at the end the following new clause:
						
							(xxiv)section 6050X
				(relating to returns relating to payments for qualified health insurance),
				and
							.
					(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking or at the end of subparagraph (EE),
			 by striking the period at the end of subparagraph (FF) and inserting ,
			 or, and by inserting after subparagraph (FF) the following new
			 subparagraph:
						
							(GG)section 6050X(d) (relating to
				returns relating to payments for qualified health
				insurance).
							.
					(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050W the following new item:
					
						
							Sec. 6050X. Returns relating to payments for qualified health
				insurance.
						
						.
				(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36A, after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36 the following new
			 item:
					
						
							Sec. 36A. Health insurance
				costs.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Advance payment
			 of credit for purchasers of qualified health insurance
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Advance
				payment of health insurance credit for purchasers of qualified health
				insurance
						(a)General
				ruleIn the case of an eligible individual, the Secretary shall
				make payments to the provider of such individual’s qualified health insurance
				equal to such individual’s qualified health insurance credit advance amount
				with respect to such provider.
						(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual—
							(1)who purchases
				qualified health insurance (as defined in section 36A(d)), and
							(2)for whom a
				qualified health insurance credit eligibility certificate is in effect.
							(c)Qualified health
				insurance credit eligibility certificateFor purposes of this
				section, a qualified health insurance credit eligibility certificate is a
				statement furnished by an individual to the Secretary which—
							(1)certifies that the
				individual will be eligible to receive the credit provided by section 36A for
				the taxable year,
							(2)estimates the
				amount of such credit for such taxable year, and
							(3)provides such other
				information as the Secretary may require for purposes of this section.
							(d)Qualified health
				insurance credit advance amountFor purposes of this section, the
				term qualified health insurance credit advance amount means, with
				respect to any provider of qualified health insurance, the Secretary’s estimate
				of the amount of credit allowable under section 36A to the individual for the
				taxable year which is attributable to the insurance provided to the individual
				by such provider.
						(e)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Advance payment of health insurance credit for
				purchasers of qualified health
				insurance.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
